Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/735,933, filed on January 7, 2020, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http:/Awww.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http:/Awww.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1-20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application no. 16/735,951. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application recites “An apparatus comprising: at least one processing platform comprising a plurality of processing devices; said at least one processing platform being configured: to receive a natural language query requesting data from a message oriented “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 12-15 and 19 are rejected under 35 USC 103(a) as being un-patentable over Ban (US 20160036751 A1) (hereinafter Ban) in view of Perone et al. (US 2021/0112178 A1) (hereinafter Perone).
As per claims 1, 15 and 19, Ban discloses at least one processing platform comprising a plurality of processing devices [users perform text chatting by using electronic devices, paragraph 315]; said at least one processing platform being configured: to receive a natural language query requesting data from a message oriented middleware infrastructure comprising a plurality of message oriented middleware providers [receive a query via middleware 1220 and the API, paragraph 519]; to analyze the natural language query to determine one or more types of the data being requested [performing a natural language analysis while an application is being executed, the user terminal device may determine a query corresponding to the keyword via API and the middleware, paragraph 519]; to identify one or more stored queries corresponding to the determined one or more types of the data [where query generation may provide three types, i.e., "App 4503", "Device 4505", and "ALL 4507". When the user selects "App 4503", the electronic device may generate a query by considering only an executed application, the electronic device may extract a keyword by performing a natural language analysis, may determine a query by considering only the text message application 1240-3, and may perform a search operation, paragraphs 519-520 and 525-526]. However Ban does not disclose wherein the one or more stored queries are in native command formats corresponding to respective ones of the plurality of message oriented middleware providers; to execute the identified one or more stored queries in the native command formats to retrieve the data from the plurality of message oriented middleware providers; and to provide a response to the natural language query based on the retrieved data to a user via a user interface. On the other hand, Perone teaches wherein the one or more stored queries are in native command formats corresponding to respective ones of the plurality of message oriented middleware providers; to execute the identified one or more stored queries in the native command formats to retrieve the data from the plurality of message oriented middleware providers; and to provide a response to the natural language query based on the retrieved data to a user via a user interface [wherein receive a query via a chat interaction, for example, the query may be a natural language sentence, a set of words, a phrase etc. The query may be received from a user by way of a chat-based interface, such as short message service, instant message, a web application, a voice interaction interface (e.g., message oriented middleware providers), translate the query into one of the predefined commands known by the device, and provide a response to the user, paragraph 26 and 40]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ban teachings of extracting a keyword from the messages and generates a search query based on the keyword and location information of the electronic apparatus, thus provides the information to the user without storing the information in the memory of the electronic device, and thus allows the user to conveniently receive information related to ongoing a communication service while the user uses the communication service into Perone’s chatbot that can use trained machine-learning model to translate the query into feature vector that can then be used to identify closest matching command, also extracted into feature vector.

As per claim 2, Ban discloses wherein, in analyzing the natural language query, said at least one processing platform is configured to use natural language processing techniques to determine the one or more types of the data being requested [wherein query generation may provide three types, i.e., "App
4503", "Device 4505", and "ALL 4507". When the user selects "App 4503", the electronic device may generate a query by considering only an executed application, the electronic device may extract a keyword by performing a natural language analysis, may determine a query by considering only the text message application 1240-3, and may perform a search operation, paragraphs 519-520 and 525-526].

As per claim 3, Ban discloses wherein the one or more types of the data comprise at least one of integration statistics, application statistics, system statistics, channel status, queue status, errors and message counts [statistical analysis, paragraph 110].

As per claim 4,  Ban discloses wherein, in identifying the one or more stored queries corresponding to the determined one or more types of the data, said at least one processing platform is configured to use one or more machine learning techniques [The processor may recognize a meaning of the message included in the conversation between the users, and may predict a type of information that is desired by the user, based on the meaning of the message, paragraph 121].


As per claim 12, Ban discloses wherein the user interface comprises a chatbot interface [wherein receive a query via a chat interaction, for example, the query may be a natural language sentence, a set of words, a phrase etc. The query may be received from a user by way of a chat-based interface, paragraphs 26 and 40].

As per claim 13, Ban discloses wherein, in executing the identified one or more stored queries, said at least one processing platform is configured to insert one or more variables based on the natural language query into the one or more stored queries [editing query, receive a query via the middleware and the API. When a keyword is extracted by performing a natural language analysis while an application is being executed, the user terminal device may determine a query corresponding to the keyword via the API and the middleware, paragraphs 206-262, 519 and 526].

As per claim 14, Ban discloses wherein the native command formats corresponding to the respective ones of the plurality of message oriented middleware providers are different [The application manager 1220-1 may manage a life cycle of at least one of the applications 1240. The Windows manager 1220-2 may manage a GUI resource used in a screen. The multimedia manager 1220-3 may detect formats for reproducing various types of multimedia files, and may encode or decode a media file by using a codec appropriate for a format of the media file, paragraph 515].

Allowable Subject Matter
Claims 5-11, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 5-11 is because the prior arts cited do not teach or disclose wherein, in identifying the one or more stored queries corresponding to the determined one or more types of the data, said at least one processing platform is configured to compute a similarity score between the one or more stored queries and the natural language query, wherein the similarity score is based on terms in the natural language query and terms representing the one or more stored queries; wherein said at least one processing platform is further configured to rank the one or more stored queries according to the computed similarity score associated with each of the one or more stored queries; wherein the similarity score is computed using at least one of a Euclidean distance metric, a Mahalanobis distance metric, a cosine distance metric and a propensity score metric; wherein, in identifying the one or more stored queries corresponding to the determined one or more types of the data, said at least one processing platform is further configured: to determine the terms in the natural language query having a frequency of use above a threshold; and to compute the similarity score between the terms determined to have the frequency of use above the threshold and the terms representing the one or more stored queries; wherein said at least one processing platform is further configured to provide a natural language request to the user that the user confirm an accuracy of the determined one or more types of the data being requested; wherein the natural language request comprises a plurality of options for selection by the user, wherein the plurality of options respectively identify different ones of the determined one or more types of the data being requested; wherein said at least one processing platform is further configured to rank the plurality of options according to the computed similarity score between the natural language query and given ones of the one or more stored queries corresponding to the different ones of the determined one or more types of the data being requested.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 10, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167